366 S.W.3d 84 (2012)
Darryl Robert RAY, Plaintiff/Respondent,
v.
Theoda E. MILLS, Defendant/Appellant.
No. ED 96921.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
Darryl Robert Ray, St. Louis, MO, Acting pro se.
Theoda E. Mills, St. Louis, MO, Acting pro se.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Theoda E. Mills (Appellant) appeals from the trial court's judgment entered after a trial de novo awarding Darryl Robert Ray damages in the amount of $1,639.53 ($1,387.53 in medical and $258 in property) against Appellant and denying Appellant's counterclaim. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence and did not erroneously declare or misapply the law. 6226 Northwood Condominium Ass'n v. Divyer, 330 S.W.3d 504, 505 (Mo.App. E.D.2010). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).